Decided January 24, 1911.
On the Merits.
[112 Pac. 1134.]
Mr. Justice McBride
delivered the opinion of the court.
This case in all its essential features is identical with the case of Tillamook City v. Tillamook County, heretofore decided by us, and reported in 56 Or. 112 (107 Pac. *561482). While we realize the fact that, by the peculiar provisions of its charter, Tillamook City is deprived of benefits conferred by charters upon nearly every other municipality in the State, the hardship is one created by the legislative authority, which we are powerless to correct. Upon the authority of the case above mentioned, the decree of the circuit court will be reversed, and a decree entered dismissing plaintiff’s suit. Reversed.
Mr. Justice Burnett took no part in this decision.